Citation Nr: 1402355	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-12 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety.


REPRESENTATION

Appellant represented by:	Lauren Murphy


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel 



INTRODUCTION

The Veteran had active service from October 1973 to May 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In November 2013, the Board requested a Veterans' Health Administration (VHA) advisory opinion.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(a) (2013).  The resulting VHA opinion was received by the Board in January 2014 and has been included in the claims folder for review.  Although the VHA opinion has not yet been provided to the Veteran and his representative, as the Board is granting in full the benefit sought on appeal, this procedural error is deemed to be non-prejudicial to the Veteran.  38 C.F.R. § 20.903 (2013).  

The Board notes that in addition to the paper claims file there is a Virtual VA electronic claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  The evidence of record shows that, giving the Veteran the benefit of the doubt, it is likely that the Veteran's diagnosed bilateral hearing loss began during active duty service.  

2.  The evidence of record shows that the Veteran's acquired psychiatric disorder, to include anxiety, began during active duty service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  An acquired psychiatric disorder, to include anxiety, was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As will be further discussed below, the Veteran's claims of entitlement to service connection for bilateral hearing loss and an acquired psychiatric disability are being granted in full.  Therefore, the Board finds that any error related to VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), with regard to this claim is rendered moot by this fully favorable decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, there is no need to engage in any analysis with respect to whether the requirements of the VCAA and the VA's duties to notify and assist have been satisfied concerning this appeal.  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

Bilateral Hearing Loss

A review of the medical evidence of record shows that the Veteran has current diagnosis of bilateral hearing loss.  Indeed, a June 2010 VA audiology examination diagnosed the Veteran with sensorineural hearing loss.   

Service treatment records reflect no complaints of, treatment for, or a diagnosis of bilateral hearing loss, or any symptoms reasonably attributed thereto.  Moreover, at the time of his separation examination, the Veteran's hearing was within a normal range for VA treatment purposes.  

Nevertheless, the Board finds that service-connection should be granted for bilateral hearing loss.  The Veteran's military occupation specialty (MOS) was fire fighter in the U.S. Air Force.  In an August 2010 rating decision, the RO granted service connection for tinnitus based on the Veteran's report of bilateral tinnitus that had been constantly present since service.  The RO conceded hazardous noise exposure based on the Veteran's MOS and his reports of noise exposure from jet and diesel engines while working in the Air Force.

The Veteran has also provided statements noting that he has experienced hearing loss since his exposure to jet engines during active service.  The Board notes that the Veteran is competent to report the onset of symptoms such as hearing loss and that such symptoms have continued since service.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Heur v. Brown, 7 Vet. App. 379, 384 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, the Board notes that the lay statements of record are credible.  He has consistently reported the in-service incidents and his subsequent symptoms in treatment records and his VA examination following his separation from active service.

In the Veteran's June 2010 VA examination, the examiner opined that it was less likely as not that the Veteran's current hearing loss is related to military noise exposure because the Veteran had a normal hearing test at the time of separation from active service.  The examiner also noted that there was no standard threshold shift from induction to separation.  

The Board finds that this opinion is not persuasive.  The Court has specifically held that a Veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Further, the Board notes that, contrary to the examiner's statements, there was a threshold shift in the Veteran's hearing acuity during active service, despite these values remaining in the normal range.  The Board notes that the threshold for normal hearing is between 0 and 20 decibels, and a higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  A review of the Veteran's March 1978 separation examination shows that the Veteran's hearing shifted 5 decibels at 1000 and 2000 Hz, 10 decibels at 3000 Hz in his left ear, 15 decibels at 3000 Hz in his right ear, and 20 decibels at 4000 Hz.  For these reasons, the Board finds that the VA examination report of record is not persuasive.  The Board is also cognizant of the fact that the Veteran is already service-connected for tinnitus due to conceded noise exposure in service.  Thus, giving the Veteran the benefit of the doubt, the Board finds that the Veteran's hearing loss had its onset during active duty service.  Accordingly, service connection for bilateral hearing loss is warranted.

Acquired Psychiatric Disorder

A review of the evidence of record shows that the Veteran has a current diagnosis of an acquired psychiatric disability.  Specifically, in a July 2010 VA mental disorders examination, the examiner diagnosed the Veteran was anxiety disorder and mood disorder.  

Service treatment records reflect treatment for mental health problems while the Veteran was in active service.  Upon enlistment, the Veteran did not report any mental health symptoms.  In 1977, the Veteran sought treatment on five separate occasions for anxiety and anger problems.  Upon separation from active duty in 1978, the Veteran checked "yes" on the report of medical history in response to the questions of whether he had "depression or excessive worry" or "nervous trouble of any sort."  The examiner noted that the Veteran was worried and nervous all of his life and no treatment was required.  

In the July 2010 VA mental disorders examination, the examiner diagnosed the Veteran with anxiety disorder, mood disorder, and avoidant personality disorder.  The examiner noted that the Veteran consulted with providers in service regarding "interpersonal concerns."  The examiner also noted that no diagnosis was provided in service, but the treatment notes of record frequently referred to anxiety.  The examiner opined that "[t]he Veteran's symptoms of anxiety and depression are likely [secondary to] the distress and dysfunction in his life that is a result of his personality disorder, which is common."  The examiner did not provide a complete rationale and did not satisfactorily explain the Veteran's in-service mental health treatment.  Thus, the opinion is inadequate for purposes of determining service connection.

The Veteran received private psychiatric treatment from a nurse practitioner, Ms. C.K., from July 2005 to June 2009.  Ms. C.K. diagnosed the Veteran with major depressive disorder and anxiety disorder.  In April 2011, Ms. C.K. provided an independent medical opinion.  Ms. C.K. noted that while other risk factors existed, it was her professional opinion that the Veteran's diagnosis was more likely than not a result of his military service.  Ms. C.K. did not provide a rationale for her opinion.  Thus, this opinion is also inadequate for purposes of determining service connection.

For further medical comment on this issue, the Board referred the claim for a VHA medical expert opinion.  In a December 2013 opinion, a VA psychologist thoroughly reviewed the claims file and addressed the specific questions stated for consideration by the Board.  The VHA specialist essentially concluded that the Veteran's currently diagnosed acquired psychiatric disabilities were as likely as not incurred in his active duty service. 

In discussing the rationale of the opinion, the VHA specialist noted that the mental health treatment notes from active service contained a number of examples of "intense rumination, social anxiety and interpersonal difficulties, which in retrospect, are quite similar to the difficulties he described throughout treatment with a private sector mental health provider and VA mental health providers."  The VHA specialist also noted that the Veteran's symptoms did not remit with time, his own efforts, or treatment, "which would have been an expectable outcome for normal anxiety or normal interpersonal difficulties in a young adult."  The VHA specialist noted that his opinion was consistent with that offered by Ms. C.K.  In addressing the July 2010 VA examination, the VHA specialist noted that the VA examiner suggested that the Veteran's difficulties were a result of a longstanding personality disorder.  The VHA specialist noted that there was no evidence in the record that the Veteran had interpersonal difficulties or a personality disorder that preceded his military service or his treatment for anxiety.  Thus, the VHA specialist concluded that it was "equally plausible that intense anxiety and mood symptoms contributed to the development of a longstanding personality style."  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that it is as likely as not that the Veteran's acquired psychiatric disabilities were incurred in active service.   

The VHA specialist has specifically concluded that the Veteran's currently diagnosed acquired psychiatric disabilities were as likely as not incurred in active service.  That said, there is no adequate reason to reject the medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Accordingly, service connection for an acquired psychiatric disability is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for an acquired psychiatric disability is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


